Case 0:20-cv-62325-WPD Document 1 Entered on FLSD Docket 11/16/2020 Page 1 of 7




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

 STEWART ABRAMSON, individually
 and on behalf of a class of all persons and
 entities similarly situated,

                Plaintiff,

 vs.                                                         Case No.
                                                             CLASS ACTION
 SIMPLE HOME 360 INC.                                        DEMAND FOR JURY TRIAL

               Defendant.

                                 CLASS ACTION COMPLAINT

                                      Preliminary Statement

        1.      As the Supreme Court recently explained, “Americans passionately disagree

 about many things. But they are largely united in their disdain for robocalls. The Federal

 Government receives a staggering number of complaints about robocalls—3.7 million

 complaints in 2019 alone. The States likewise field a constant barrage of complaints. For nearly

 30 years, the people’s representatives in Congress have been fighting back. As relevant here, the

 Telephone Consumer Protection Act of 1991, known as the TCPA, generally prohibits robocalls

 to cell phones and home phones.” Barr v. Am. Ass'n of Political Consultants, No. 19-631, 2020

 U.S. LEXIS 3544, at *5 (July 6, 2020).

        2.      Plaintiff Stewart Abramson brings this action under the TCPA alleging that

 Defendant Simple Home 360 Inc. (“Simple Home 360” or “Defendant”) sent him a pre-recorded

 telemarketing call for purposes of promoting home security goods and services without his prior

 express written consent.
Case 0:20-cv-62325-WPD Document 1 Entered on FLSD Docket 11/16/2020 Page 2 of 7




         3.      Because these calls were transmitted using technology capable of generating

 thousands of similar calls per day, he sues on behalf of a proposed nationwide class of other

 persons who received similar calls.

         4.      A class action is the best means of obtaining redress for the Defendant’s illegal

 telemarketing and is consistent both with the private right of action afforded by the TCPA and

 the fairness and efficiency goals of Rule 23 of the Federal Rules of Civil Procedure.



                                               Parties

         5.      Plaintiff Stewart Abramson resides in Pennsylvania.

         6.      Defendant Simple Home 360 Inc. is a Florida corporation with its principal place

 of business in this District.

                                        Jurisdiction & Venue

         7.      The Court has federal question jurisdiction under 28 U.S.C. § 1331 and 47 U.S.C.

 § 227 et seq.

         8.      Venue is proper under 28 U.S.C. § 1391(b)(1) because the Defendant is a resident

 of this District.

                                       Statutory Background

 THE TCPA

         9.      In 1991, Congress enacted the TCPA to regulate the explosive growth of the

 telemarketing industry. In so doing, Congress recognized that “[u]nrestricted telemarketing . . .

 can be an intrusive invasion of privacy[.]” Telephone Consumer Protection Act of 1991, Pub. L.

 No. 102-243, § 2(5) (1991) (codified at 47 U.S.C. § 227).

         10.     The TCPA makes it unlawful to make pre-recorded telemarketing calls to the




                                                  2
Case 0:20-cv-62325-WPD Document 1 Entered on FLSD Docket 11/16/2020 Page 3 of 7




 residential line of the call recipient without the call recipient’s prior express written consent. See

 47 U.S.C. § 227(b).

        11.     These calls are prohibited because, as Congress found, automated or prerecorded

 telephone calls are a greater nuisance and invasion of privacy than live solicitation calls and can

 be costly and inconvenient.

                                         Factual Allegations

        12.     Plaintiff Abramson is a “person” as defined by 47 U.S.C. § 153(39).

        13.     Simple Home 360 is in the home security marketing business.

        14.     To generate new customers, Simple Home 360 relies on telemarketing.

        15.     The telemarketing that Simple Home 360 engages in includes the use of pre-

 recorded messages.

        16.     Mr. Abramson’s number, 412-362-XXXX, is his residential telephone number.

        17.     There is no business associated with that number.

        18.     That number is only used for personal calls by Mr. Abramson.

        19.     On October 19, 2020, the Plaintiff received a pre-recorded message call from the

 Defendant.

        20.     The message advertised home security, but did not fully identify the company that

 was calling.

        21.     To identify the company, the Plaintiff engaged in the telemarketing solicitation.

        22.     Mr. Abramson eventually spoke with an individual who identified himself as an

 employee of Simple Home 360.




                                                   3
Case 0:20-cv-62325-WPD Document 1 Entered on FLSD Docket 11/16/2020 Page 4 of 7




         23.    The agent who identified himself to Mr. Abramson as an employee of Simple

 Home 360 then did a three-way live transfer of the call to an agent who identified himself as an

 employee of Safe Streets USA, LLC.

         24.    Mr. Abramson subsequently verified the involvement of both Simple Home 360

 and Safe Streets USA in the telemarketing call that he received, by calling each of those parties

 directly.

         25.    Mr. Abramson, and others who received these calls, were temporarily deprived of

 legitimate use of their phones and their privacy was invaded.

                                     Class Action Allegations

         26.    As authorized by Rule 23(b)(2) and/or (b)(3) of the Federal Rules of Civil

 Procedure, Plaintiff sues on behalf of other persons or entities throughout the United States.

         27.    The proposed class are tentatively defined as:

         Plaintiff and all persons within the United States: (1) to whose residential telephone
         number Defendant, or a third party on their behalf, placed a telemarketing call (2) within
         the four years prior to the filing of the Complaint (3) using the same or substantially
         similar pre-recorded message used to place telephone calls to Plaintiff.

         28.    The Plaintiff is a member of the class.

         29.    Excluded from the class are the Defendant, any entities in which the Defendant

 have a controlling interest, the Defendant’s agents and employees, any Judge to whom this action

 is assigned, and any member of the Judge’s staff and immediate family.

         30.    Class members are identifiable through phone records and phone number

 databases that will be obtained through discovery.

         31.    Based on the automated nature of telemarketing campaigns, there are likely

 thousands of class members. Individual joinder of these persons is impracticable.




                                                  4
Case 0:20-cv-62325-WPD Document 1 Entered on FLSD Docket 11/16/2020 Page 5 of 7




           32.   There are questions of law and fact common to Plaintiff and the proposed class,

 including:

                 a.    Whether the Defendant used a pre-recorded message to send telemarketing

                       calls;

                 b.    Whether the Defendant placed telemarketing calls without obtaining the

                       recipients’ valid prior express written consent;

                 c.    Whether the Defendant’s TCPA violations were negligent, willful, or

                       knowing; and

                 d.    Whether the Plaintiff and the class members are entitled to statutory

                       damages because of the Defendant’ actions.

           33.   Plaintiff’s claims are based on the same facts and legal theories as class members,

 and therefore are typical of the class members’ claims.

           34.   Plaintiff is an adequate representative of the class because his interests do not

 conflict with the interests of the class, he will fairly and adequately protect the interests of the

 class and he is represented by counsel skilled and experienced in litigating TCPA class actions.

           35.   The Defendant’s actions are applicable to the class and to Plaintiff.

           36.   Common questions of law and fact predominate over questions affecting only

 individual class members, and a class action is the superior method for fair and efficient

 adjudication of the controversy. The only individual question concerns identification of class

 members, which will be ascertainable from records and databases maintained by Defendant and

 others.




                                                    5
Case 0:20-cv-62325-WPD Document 1 Entered on FLSD Docket 11/16/2020 Page 6 of 7




        37.     The likelihood that individual class members will prosecute separate actions is

 remote due to the time and expense necessary to prosecute an individual case, and given the

 small recoveries available through individual actions.

                                             Legal Claims

                                              Count One:
                                  Violation of the TCPA’s provisions
                          prohibiting pre-recorded calls to residential phones

        38.     The Defendant violated the TCPA by initiating a pre-recorded call to Plaintiff’s

 telephone number assigned to the Plaintiff’s residential line without prior express written

 consent.

        39.     The Defendant’s violations were willful or knowing.

        40.     The TCPA also permits injunctive relief, which the Plaintiff and the putative class

 seek by prohibiting the Defendant from using pre-recorded messages to call individuals, absent

 an emergency circumstance.

                                             Relief Sought

        Plaintiff requests the following relief:

        A.      That the Court certify the proposed class;

        B.      That the Court appoint Plaintiff as class representative;

        E.      That the Court appoint the undersigned counsel as counsel for the class;

        F.      That the Court enter a judgment permanently enjoining the Defendant from using

 a pre-recorded message, absent an emergency circumstance.

        G.      That the Court enter a judgment awarding Plaintiff and all class members

 statutory damages of $500 for each violation of the TCPA and $1,500 for each knowing or

 willful violation; and




                                                   6
Case 0:20-cv-62325-WPD Document 1 Entered on FLSD Docket 11/16/2020 Page 7 of 7




        H.     That the Plaintiff and all class members be granted other relief as is just and

 equitable under the circumstances.

        Plaintiff requests a jury trial as to all claims of the complaint so triable.


                                              Respectfully Submitted,

                                              Stewart Abramson, individually and on behalf of
                                              those similarly situated individuals

 Dated: November 16, 2020                      /s/ Avi Kaufman
                                              Avi R. Kaufman (FL Bar no. 84382)
                                              kaufman@kaufmanpa.com
                                              Rachel E. Kaufman (FL Bar no. 87406)
                                              rachel@kaufmanpa.com
                                              KAUFMAN P.A.
                                              400 NW 26th Street
                                              Miami, FL 33127
                                              Telephone: (305) 469-5881

                                              Counsel for Plaintiff and the putative class




                                                 7
